Title: To James Madison from John Griffin, 1 May 1812 (Abstract)
From: Griffin, John
To: Madison, James


1 May 1812, Albany. Informs JM that since he left Washington he has “received a letter from the Illinois Territory, mentioning that Judge Stuart was about taking his departure  with the intention of resigning his seat on the Bench of that Country.” Solicits the appointment for himself, citing as a precedent “the case of Judge Jones transferred from the Illinois, to Madison County in the Mississippi Territory.” “Should I be nominated  and confirmed  I beg that this letter may be considered, from that moment as a resignation of the appointment I hold in the Michigan Territory.” Promises to send in his commission “at any moment.” “I leave this tomorrow for Detroit. Elections are now carrying on here, with most unusual warmth—it is generally supposed, the House of Assembly will be federal, and of course the Council of appointment, will be of the same complexion.” Acknowledges JM’s “politeness” to him while he was in Washington and wishes him health and happiness. In a postscript requests that any reply be sent to him at Detroit.
